EXHIBIT 23 Sadler, Gibb & Associates, L.L.C. Certified Public Accountants Registered with the Public Company Accounting Oversight Board Consent of Independent Accountants An independent registration public accountants, we hereby consent to the use of our report dated April 16, 2012, with respect to the financial statements of E-Waste Systems, Inc. in its registration statement on Form S-8 related to the registration of 5,000,000 shares of common stock to be issued in connection with the Company’s 2012 Amended and Restated Equity Compensation Plan. /s/ Sadler, Gibb & Associates, LLC Sadler, Gibb & Associates, LLC Salt Lake City, UT June 22, 2012
